     Case 1:21-cv-01387-DDD Document 1 Filed 05/21/21 USDC Colorado Page 1 of 7




                                       IN THE UNITED STATES DISTRICT COURT
                                           FOR THE DISTRICT OF COLORADO

Civil Action No. _______________

MARK SANDERS, and
DIANA SANDERS,

           Plaintiffs,

v.

ANNE FLEMING,
SHAWN ERIKSON, and
SAVATREE, LLC

           Defendants.


                                        PLAINTIFFS’ ORIGINAL COMPLAINT

 TO THE HONORABLE JUDGE OF SAID COURT:

             COME NOW, MARK SANDERS and DIANA SANDERS, “Plaintiffs”, complaining of

 ANNE FLEMING, SHAWN ERIKSON, and SAVATREE, LLC., and for just cause would

 respectfully show the Court the following:

                                              NATURE OF THE CASE

           1. This action arises from a motor vehicle collision that injured MARK SANDERS and

                 DIANA SANDERS on or about July 12, 2019.

                                                    PARTIES

           2. Plaintiff, MARK SANDERS, is a resident of Harris County, Texas.

           3. Plaintiff, DIANA SANDERS, is a resident of Harris County, Texas.




      Plaintiffs’ Original Complaint                                                       1
 Case 1:21-cv-01387-DDD Document 1 Filed 05/21/21 USDC Colorado Page 2 of 7




        4. Defendant, ANNE FLEMING, is an individual who is a resident of El Paso County,

Colorado and may be served with process at 10790 Grandview Avenue, Green Mountain Falls,

Colorado 80819, or wherever she may be found. A summons is requested at this time.

        5. Defendant, SHAWN ERIKSON, is an individual who is a resident of El Paso County,

Colorado and may be served with process at 3100 Wood Avenue. Unit F8, Colorado Springs,

Texas 80907, or wherever he may be found. A summons is not requested at this time.

        6. Defendant, SAVATREE, LLC., is a foreign for-profit business entity and may be served

with process by serving its registered agent, CT CORPORATION SYSTEM, at 28 Liberty Street,

New York, New York 10005. A summons is not requested at this time.

                                    JURISDICTION AND VENUE

        7. The amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000), exclusive

 of interest and costs, there is complete diversity among the parties.

        8. Venue is properly before this Court under 28 USC § 1391(b)(3), because a defendant is

 subject to the court’s personal jurisdiction.

                                      BACKGROUND FACTS

       9. On or about July 12, 2019, Plaintiffs, MARK SANDERS AND DIANA SANDERS, were

severely injured when the vehicle they were lawfully operating was struck by the Defendants.

Plaintiffs were traveling in the left lane of the road. Defendant ANNE FLEMING turned into the

acceleration lane of the highway causing Defendant SHAWN ERIKSON to swerve. Defendant

SHAWN ERIKSON, while operating a motor vehicle owned and/or leased by Defendant,

SAVATREE, LLC., was also traveling on the right lane when Defendant SHAWN ERIKSON failed

to keep a proper lookout, failed to maintain an assured clear distance, failed to make a safe lane

change and suddenly and without warning, swerved twice into Plaintiffs’ lane and then collided with


   Plaintiffs’ Original Complaint                                                                     2
 Case 1:21-cv-01387-DDD Document 1 Filed 05/21/21 USDC Colorado Page 3 of 7




Plaintiffs’ vehicle. Defendant, SHAWN ERIKSON, was negligent while operating a motor vehicle

and the negligence of Defendant was the sole and proximate cause of Plaintiffs’ injuries and damages

complained of in this suit. SHAWN ERICKSON was in the course and scope of his employment with

SAVATREE, LLC. at the time of the incident.

       10. Nothing Plaintiffs did, or failed to do, caused the occurrence in question. Rather, it was

the negligence of the Defendants named herein which proximately caused the occurrence in question

and Plaintiffs’ resulting injuries and damages.

                                    NEGLIGENCE OF ANNE FLEMING

      11. Plaintiff adopts the allegations of the above-numbered paragraphs and incorporates the

 same where relevant.

       12. Defendant ANNE FLEMING’S negligent acts and omissions proximately cause the

 accident and injuries described herein, said negligent acts and omissions being comprised of the

 following:

            a. Failing to maintain a proper lookout;

            b. Failing to make proper application of the brakes of her vehicle;

            c. Failing to make timely application of the brakes of her vehicle;

            d. Failing to maintain an assured clear distance;

            e. Operating a vehicle at a rate of speed in excess of that which it would have
            been operated by a person of ordinary prudence in the exercise of ordinary care under the
            same or similar circumstances;

            f. Being inattentive and failing to maintain proper control of her vehicle;

            g. Operating her vehicle in a reckless manner; and

            h. Failing to control her speed.

       13. The negligence of Defendant ANNE FLEMING was a proximate cause of the collision

 and Plaintiffs’ resulting injuries and damages.

   Plaintiffs’ Original Complaint                                                                       3
 Case 1:21-cv-01387-DDD Document 1 Filed 05/21/21 USDC Colorado Page 4 of 7




                                    NEGLIGENCE OF SHAWN ERIKSON

       14. Plaintiffs adopt the allegations of the above-numbered paragraphs and incorporates the

 same where relevant.

       15. Defendant SHAWN ERIKSON’S negligent acts and omissions proximately cause the

 accident and injuries described herein, said negligent acts and omissions being comprised of the

 following:

           a. Failing to maintain a proper lookout;

           b. Failing to make proper application of the brakes of his vehicle;

           c. Failing to make timely application of the brakes of his vehicle;

           d. Failing to maintain an assured clear distance;

           e. Operating a vehicle at a rate of speed in excess of that which it would have been
           operated by a person of ordinary prudence in the exercise of ordinary care under the same
           or similar circumstances;

           f. Being inattentive and failing to maintain proper control of his vehicle;

           g. Disregarding stop signs and traffic signals;

           h. Operating his vehicle in a reckless manner; and

           i. Failing to control his speed.

       16. The negligence of Defendant SHAWN ERIKSON was a proximate cause of the collision

 and Plaintiffs’ resulting injuries and damages.

                               CAUSE OF ACTION: RESPONDEAT SUPERIOR

       17. Defendant SAVATREE, LLC. is legally responsible to Plaintiff for the acts and omissions

of its employees, agents, servants and representatives under the legal doctrines of respondeat superior,

agency and/or ostensible agency. As a result, thereof, Defendant is vicariously liable for all wrongful

and illegal acts, omissions, and conduct of its employees, agents, servants and representatives.




   Plaintiffs’ Original Complaint                                                                      4
  Case 1:21-cv-01387-DDD Document 1 Filed 05/21/21 USDC Colorado Page 5 of 7




       18. Defendant, SHAWN ERICKSON, was an agent, servant, and/or agent acting within the

scope of his employment with Defendant SAVATREE, LLC.

       CAUSE OF ACTION: NEGLIGENT HIRING, TRAINING, AND SUPERVISION

        19. Defendant SAVATREE, LLC. was also negligent in hiring an incompetent or unfit

employee and/or in failing to properly train, instruct, and supervise Defendant SHAWN ERICKSON.

Defendant SAVATREE, LLC failed to provide proper training and instruction to Defendant SHAWN

ERICKSON, which would have provided him with the proper skills and knowledge to avoid the

collision made the basis of this lawsuit. Defendant SAVATREE, LLC’s negligence in the hiring of

and failure to properly instruct and train their driver was a proximate cause of the accident and

Plaintiffs’ injuries and damages.

                                                  DAMAGES

        20. The actions and conduct of the Defendants set forth above are the proximate cause of

Plaintiffs’ serious injuries.

        21. As a direct, proximate, and foreseeable result of Defendants’ conduct, Plaintiff MARK

SANDERS suffered injuries and damages including the following:

        1)          Past and future physical pain and suffering;

        2)          Past and future mental anguish;

        3)          Past and future impairment;

        4)          Past and future medical expenses;

        5)          Past and future lost wages; and

        6)          Past and future lost earning capacity.




   Plaintiffs’ Original Complaint                                                              5
Case 1:21-cv-01387-DDD Document 1 Filed 05/21/21 USDC Colorado Page 6 of 7




 Plaintiffs’ Original Complaint                                              6
Case 1:21-cv-01387-DDD Document 1 Filed 05/21/21 USDC Colorado Page 7 of 7




                                            PRAYER

      WHEREFORE, PREMISES CONSIDERED, Plaintiffs request that, upon final trial,

Plaintiffs recover the following:

      A. Actual damages;

      B. Post-judgment interest as allowed by Federal Law;

      C. Court costs, fees and other expenses; and

      D. Other and further relief to which Plaintiff may be entitled.


                                             Respectfully submitted,


                                             /s/ Sam K. Mukerji
                                             Sam K. Mukerji
                                             No.: 1064231
                                             Jonathan E. Bleyer
                                             No.: 2496379
                                             MUKERJI LAW FIRM
                                             2405 Smith Street
                                             Houston, TX 77006
                                             Telephone: (713) 222-1222
                                             E-mail: litigation@mukerjilaw.com

                                             ATTORNEYS FOR PLAINTIFFS
                                             MARK SANDERS
                                             DIANA SANDERS
                                             604 LYNDALE DRIVE
                                             HIGHLANDS, TEXAS 77562




 Plaintiffs’ Original Complaint                                                    7
